On behalf of the Indonesian
delegation, I should first like to congratulate my colleague
and good friend Mr. Theo-Ben Gurirab, Foreign Minister of
Namibia, on his election as President of the General
Assembly at its fifty-fourth session. We are confident that
under his leadership we will achieve substantial progress in
our work.
To his predecessor, Mr. Didier Opertti, I convey our
sincere appreciation for his able guidance of our work
during the last session.
I join other members in paying a tribute to our
Secretary-General for his untiring pursuit of the objectives
of the United Nations Charter.
On behalf of the Government and people of Indonesia,
I extend a warm welcome to Kiribati, Nauru and Tonga on
their accession to membership of the United Nations. My
delegation looks forward to working closely with them.
Every year at this time, for more than a decade now,
I have tried from this rostrum to present Indonesia's views
on the state of world affairs and international relations.
Today, I could deliver last year's statement, or even that of
three years ago, and it would not make much difference
because there really has been no significant change.
It is true that there are always a number of positive
developments. This year they include the Sharm el-Sheikh
Memorandum signed by Palestinian President Yasser Arafat
and Israeli Prime Minister Ehud Barak, which raises our
hopes for the resumption of the derailed Middle East peace
process. They include also the Lomé Peace Agreement on
Sierra Leone; the Framework Agreement on the conflict
between Eritrea and Ethiopia, the Ceasefire Agreement on
the Democratic Republic of the Congo, some progress in
the rehabilitation of Bosnia and Herzegovina, and the
resolution of the stalemate over the Lockerbie incident.
Closer to home, there have been the signing of the 5 May
1999 Agreements reached in New York and the
implementation of the historic popular consultation in
East Timor which — although, most unfortunately, its
aftermath was marred by violence — remains an
important, positive development. These are all
encouraging steps in a long journey towards just and
durable solutions.
In the economic field, investor confidence is
beginning to trickle back into the Asian economies
severely hit by the financial and economic crisis. This
return of confidence and the positive signs in the affected
economies — such as stability of currencies and lower
interest rates — could be the first firm indications of a
recovery. Recently the G-8 decided to ease the debt
burden of the poorest countries by expanding the Heavily
Indebted Poor Countries Debt Initiative. This will help the
poorest countries get back on the road of development.
But ours is still an essentially brutal world. In many
places, wanton violence and armed conflicts persist, often
bringing about humanitarian disaster. In spite of the
presence of a United Nations peacekeeping force, Serbs
and Albanian Kosovars are still shooting each other in
Kosovo. In Afghanistan, dialogue has been abandoned
and once more the warring factions have taken to the
battlefield. In South Asia, an uneasy ceasefire reigns over
the line of control between two neighbouring States with
nuclear-weapon capability. Meanwhile, in the backwaters
and slums of the developing world, in the ghettos of the
industrialized countries, hundreds of millions fight a
desperate war against poverty, ignorance and disease.
There has as yet been no fulfilment of a hope we all
share, a hope to which we have clung for nigh on a
century.
A hundred years ago, electricity was just beginning
to light up the cities of the world, the commercial
manufacture of horseless carriages had just begun and the
pioneers of air travel were taking off in crude flying
machines. But it was beyond question even then that
enormous power called science and technology had been
placed in the hands of humankind. It was clear even then
that the prudent use of such power could solve the
problem of poverty that for millenniums people accepted
and suffered as an inevitable part of the human condition.
Since then, unfortunately, that power has been used
instead to enlarge humankind's capacity to kill and
destroy. That terrible capacity was amply demonstrated in
two world wars that levelled cities and decimated
populations in Europe and Asia. In time of peace, science
34


and technology have made it possible for one part of
humanity to adopt an irresponsible lifestyle and patterns of
production and consumption that ravage the fragile ecology
of this planet while teeming millions, in the squalor of
poverty, driven by the pangs of hunger, are tearing their
environment apart in a desperate bid to survive.
Five decades ago, the human race teetered on the
brink of a nuclear holocaust, but we were able to postpone
the effective end of history because between us and the
precipice stood the one shining achievement of humanity in
a violent century, the United Nations. Founded in the wake
of the Second World War as a forum for maintaining
security, resolving conflicts and serving development, the
United Nations is, whatever its flaws, a masterpiece of
human reason.
It has not achieved its finest promise of global peace,
nor has it significantly curbed poverty. Still, it has managed
to save us from the horrors of yet another world war, one
fought with nuclear weapons. And together with its
specialized agencies and related institutions, it is carrying
out an immense array of activities in support of economic
development and social progress; these are touching every
aspect of people's lives all over the world, and thus at least
keep hopes alive.
But even the very instrument of our salvation is not
spared our recklessness: the United Nations has been
allowed to go bankrupt at a time when so much more is
demanded of it as the central mechanism and catalyst for
multilateral cooperation. Its organs should be working in
harmony and complementing one another: instead, we have
the spectacle of a Security Council — when not paralysed
by the veto of a permanent member — venturing to take
over the work of other United Nations organs in such fields
as human rights, democracy and humanitarian aid. The
unhappy truth is that the inequities, imbalances and
discrimination in international relations that the United
Nations was supposed to cure have infected its own vital
organs and processes.
This is true not only of the United Nations itself but
also of related multilateral institutions. This is why it has
been so difficult to reform, democratize and empower the
United Nations, and so difficult to make the membership of
the Security Council truly reflect the political, economic
and demographic realities of the world today.
Although the work of the Council is focused on
conflict situations that are mostly in the developing world,
developing countries are woefully under-represented on
the Council.
For the same reason, nuclear disarmament has
achieved no substantial progress in recent years. In fact,
the nuclear arms race has surged along as countries seek
to join and enjoy the dubious privileges of being nuclear-
weapon States. The world thus remains in danger of
nuclear self-destruction.
The same situation obtains in multilateral economic
forums. They, too, have become afflicted with the
inequities and imbalances they are meant to rectify. The
introduction of irrelevant social issues and undue
emphasis on unfettered markets in these forums have
brought about the neglect of core development issues,
such as international cooperation for development, the
need for non-commercial financial flows and the necessity
of differential treatment for developing countries.
Thus, the international agenda has been steered by
the desire of developed countries to open doors for their
foreign investments, private capital flows and exports.
This has led to the eclipse of development as a common
goal and a common responsibility of developed and
developing nations. It has engendered a tendency to forget
commitments reached at global conferences on
environment and development, social development,
population and development, women and development,
habitat and food.
Just over a decade ago, with the barriers of the cold
war broken down, science and technology unlocked the
awesome force of globalization. This blind force could
have served as the chief instrument of a united
humankind in a decisive assault against the global
problems of poverty and underdevelopment. We could
have enlisted it to empower people everywhere and thus
broaden participation in governance and productive
initiatives. We could have built a more equitable
partnership between the developed and the developing
world. But at best, the weaker economies were left to the
tender mercies of the market. At worst, globalization has
been used by the strong to press their advantage over the
weak, widening the chasm between rich and poor.
After all this, what can we say to sum up the
passing of 100 years? If progress means going to the
moon and exploring outer space; if it means the rapid
movement of money, goods and people from one
continent to another and the delegation of personal
initiative to clever machines, then we have made some
35


progress. But if it means the conquest of poverty, the
taming of the human penchant for conflict and violence,
and ensuring the long-term sustainability of human life, I
am afraid that we may be entering the new millennium not
really much better off than we were a century ago.
Our tragedy is not in our ignorance, but in the waste
of our wisdom. The truth is that we know the solutions to
our problems. We know what kind of global partnership it
would take to tackle the problems of poverty and
underdevelopment. We have spelled out the global
measures to initiate in order to prevent the irreversible
decay of our environment. And we are aware of what it
would take to move the disarmament agenda forward; what
kind of representation on the Security Council would make
it a true instrument of the whole international community.
But we do not make the necessary decisive moves
because these require change — profound and radical
change. There must be change not only in our methods, but
in the way we look at the world, the way we regard one
another and ourselves. That kind of change brings no
comfort and poses the deepest challenge to our faith and
our courage. Hence, we hesitate. The protracted debates in
this Assembly, in the Economic and Social Council, in the
Conference on Disarmament and in many other forums are
in reality just one long hesitation.
We in Indonesia know how difficult that kind of
change can be. In response to the Asian financial and
economic crisis, as well as to its social and political impact,
we have begun to reform our social, economic and political
institutions. New laws are being passed, new ways are
being tried to give our people the widest opportunity to
participate in the making of decisions that affect their lives,
to level the economic playing fields and to earn the
confidence of our foreign partners.
The Government has taken a long, hard look at itself
and its responsibilities today. In the case of East Timor, our
responsibility has changed. Twenty-four years ago, it was
our responsibility to accept the Territory as a province of
our Republic in order to stop ongoing fratricidal carnage
after a disastrously bungled decolonization process; to
accommodate the desire of the majority of East Timorese
at that time to seek freedom and sanctuary through
integration with our Republic; and to contribute to the
security and stability of the Asia-Pacific region. We
accepted that responsibility and additional burden, although
we had never laid claim to that half-island, as it was not a
part of the Dutch East Indies out of which the Indonesian
nation evolved. Today our responsibility and our
commitment are to help make possible the fulfilment of
the newly expressed will of the majority of East Timorese
to seek a new destiny outside the Indonesian Republic.
We will abide by that responsibility and commitment and
at the same time ensure that the parting of ways will
proceed honourably, peacefully and amicably.
In this process of change, not only in East Timor but
also throughout our national life and in our relations with
our friends, we have not had an easy time. We have had
more than our share of setbacks, frustrations and
mistakes. In the depths of every disappointment, we have
had to summon the courage to persevere, to start all over
again whenever necessary, because there is no alternative
acceptable to our people. We do pray for the courage to
change, but not for ourselves alone.
For the solutions to the global problems of our time
demand a fortitude on the part of nations that is strong
enough to break the doubts, the prejudices, the sophistry
and the apathy that have hardened with the passing of
decades. That means the courage to take action where we
have only paid lip-service. It also means the courage to
recognize that many of our problems are complex and
demand more creativity from us than we have so far
demonstrated.
For instance, we fully agree that massive and
systematic violations of human rights, wherever they take
place, should not be tolerated or condoned. But we cannot
agree that this problem can be solved only by sacrificing
the principle of national sovereignty and sovereign
equality among nations. There must be a solution that
does not threaten to demolish a principle on which the
United Nations itself was founded. Let us have the
intellectual courage to look for that solution and be
willing to make any sacrifice to attain it, except the
sacrifice of our principles.
If many of us have grown cynical, I believe that it
is not out of arrogance, but out of fear of the
consequences of change, the loss of some privilege or
advantage over another, or out of fear of futility and
failure. We can overcome these fears because they are but
shadows on the wall; they have no substance. There will
be failures and there will be setbacks, but if what we set
out to do is worthwhile, and nothing is more worthwhile
than the perpetuation of humankind, we will succeed.
Let us now all act in consonance with our
commitments to the United Nations Charter; to the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT); to
36


Agenda 21; to the Uruguay Round and the World Trade
Organization (WTO); to all agreements on international
financial flows for development; on cooperation on human
rights; on the eradication of all forms of discrimination. We
cannot bring all of these to fruition in a single day, and
some of them not even in a full decade, but if we all do
that today, it will be enough to start with.
If we keep building on that to achieve something
significant, we engender encouragement. We add to the
fund of courage that the world needs to become a better
one. And that fund of courage is all it will take for
humanity to make an auspicious entry into the next
millennium.













